      2:20-cv-00153-RMG               Date Filed 01/15/20   Entry Number 2       Page 1 of 9




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                    CHARLESTON DIVISION


                                                        Civil Action No.: 2:20-cv-153-RMG
 Carlos Lowe,

                         Plaintiff,

        v.                                                  DEFENDANT’S ANSWER TO
                                                            PLAINTIFF’S COMPLAINT
 Troy Pusateri,                                                (Jury Trial Requested)
                         Defendant.



TO:    PLAINTIFF AND E. CULVER KIDD, IV, ESQUIRE, PLAINTIFF’S COUNSEL:

       Defendant Troy Pusateri by and through his undersigned counsel, hereby answers

Plaintiff’s Summons and Amended Complaint in the above-captioned case as follows:

                                       FOR A FIRST DEFENSE

       1.       Each and every allegation contained in the Plaintiff’s Amended Complaint is denied

                unless specifically admitted herein; further, the Defendant hereby requests a jury

                trial.

       2.       The allegations of Paragraph 1 are admitted upon information and belief.

       3.       The allegations of Paragraph 2 are admitted insofar as Defendant was a resident of

                South Carolina at the time of the incident but Defendant is presently a citizen and

                resident of the State of Georgia.

       4.       The allegations of Paragraph 3 are predicated on legal conclusions for which no

                response from the Defendant is required. However, to the extent a response is

                required, the allegations of Paragraph 3 are admitted that venue is proper given that

                the allegations occurred in South Carolina but all remaining allegations are denied.

                                                    1
2:20-cv-00153-RMG        Date Filed 01/15/20     Entry Number 2        Page 2 of 9




5.    The allegations of Paragraph 4 are predicated on legal conclusions regarding

      jurisdiction and do not require a response. To the extent that a response is required,

      the allegations of Paragraph 4 are admitted but also admits that diversity

      jurisdiction exists.

6.    The allegations of Paragraph 5 are admitted.

7.    The allegations of Paragraph 6 are denied.

8.    The allegations of Paragraph 7 are denied.

9.    The allegations of Paragraph 8 are denied.

10.   The allegations of Paragraph 9 are denied.

11.   The allegations of Paragraph 10 are denied.

12.   The allegations of Paragraph 11 are denied.

13.   The allegations of Paragraph 12 are denied.

14.   The allegations of Paragraph 13 are denied.

15.   The allegations of Paragraph 14 do not pertain to the Defendant; therefore, no

      response from the Defendant is required. To the extent that a response is required,

      Defendant is without sufficient information to form a belief and the allegations of

      Paragraph 14 are denied.

16.   The allegations of Paragraph 15 are summary in nature and no response by the

      Defendant is required. However, to the extent a response is required, Defendant

      incorporates all previously enumerated responses herein.

17.   The allegations of Paragraph 16 are denied.

18.   The allegations of Paragraph 17 are denied.

19.   The allegations of Paragraph 18 are denied.



                                        2
2:20-cv-00153-RMG       Date Filed 01/15/20      Entry Number 2        Page 3 of 9




20.   The allegations of Paragraph 19 are denied.

21.   The allegations of Paragraph 20 are denied.

22.   The allegations of Paragraph 21 are summary in nature and no response by the

      Defendant is required. However, to the extent a response is required, Defendant

      incorporates all previously enumerated responses herein.

23.   The allegations of Paragraph 22 are denied.

24.   The allegations of Paragraph 23 are denied.

25.   The allegations of Paragraph 24 are denied.

26.   The allegations of Paragraph 25 are denied.

27.   The allegations of Paragraph 26 are summary in nature and no response by the

      Defendant is required. However, to the extent a response is required, Defendant

      incorporates all previously enumerated responses herein.

28.   The allegations of Paragraph 27 are denied.

29.   The allegations of Paragraph 28 are denied.

30.   The allegations of Paragraph 29, including but not limited to subparts (a) through

      (c) are denied.

31.   The allegations of Paragraph 30 are denied.

32.   To the extent that Plaintiff’s unnumbered prayer for relief, including but not limited

      to subparts (A.) through (D.), contains allegations against the Defendant, such

      allegations are denied.

                         FOR A SECOND DEFENSE

33.   The Defendant adopts and re-alleges each and every allegation set forth above as if

      fully repeated herein.



                                        3
2:20-cv-00153-RMG       Date Filed 01/15/20        Entry Number 2        Page 4 of 9




34.   Plaintiff fails to state a claim for which relief may be granted on his causes of action

      for assault and battery as Plaintiff cannot prove that the Defendant placed the

      Plaintiff in fear of bodily harm, inflicted forcible contact on the Plaintiff or that

      Plaintiff’s damages/injuries were proximately caused by the Defendant. As such,

      the Complaint, as amended, should be dismissed pursuant to Rule 12(b)(6) of the

      Federal Rules of Civil Procedure.

                          FOR A THIRD DEFENSE

35.   The Defendant adopts and re-alleges each and every allegation set forth above as if

      fully repeated herein.

36.   Plaintiff fails to state a claim for which relief may be granted on his cause of action

      for negligence as Plaintiff cannot prove that the Defendant owed any duty to

      Plaintiff; breached any duty owed, if any; or that Plaintiff’s damages/injuries were

      proximately caused by the Defendant. As such, the Complaint, as amended, should

      be dismissed pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

                         FOR A FOURTH DEFENSE

37.   The Defendant adopts and re-alleges each and every allegation set forth above as if

      fully repeated herein.

38.   The Defendant alleges that if any injuries and damages were sustained by the

      Plaintiff, and the existence of such alleged injuries and damages is denied, said

      injuries and damages were caused by the actions or negligence by the Plaintiff,

      without which, said alleged injury or damage would not have occurred or been

      sustained and, for this reason, Plaintiff is wholly barred from recovery.




                                         4
2:20-cv-00153-RMG       Date Filed 01/15/20      Entry Number 2         Page 5 of 9




                          FOR A FIFTH DEFENSE

39.   The Defendant adopts and re-alleges each and every allegation set forth above as if

      fully repeated herein.

40.   The Defendant alleges that if any injuries and damages were sustained by the

      Plaintiff, and the existence of such alleged injuries and damages is denied, said

      injuries and damages were caused by the actions, negligence and willfulness of the

      Plaintiff, which exceeds the negligence or willfulness, if any, on the part of the

      Defendant, without which greater negligence or willfulness on the part of the

      Plaintiff, said alleged injury or damage would not have occurred or been sustained

      and, for this reason, Plaintiff is wholly barred from recovery.

                          FOR A SIXTH DEFENSE

41.   The Defendant adopts and re-alleges each and every allegation set forth above as if

      fully repeated herein.

42.   Alternatively, the Defendant alleges that if any injuries and damages were sustained

      by the Plaintiff, and the existence of such alleged injuries and damages is denied,

      said injuries and damages were caused by the actions, negligence and willfulness

      of the Plaintiff, combining, concurring, and contributing with any actions,

      negligence and/or willfulness, if any, on the part of the Defendant and, for that

      reason, the Plaintiff’s recovery, if any, must be reduced in proportion to the amount

      of Plaintiff’s own negligence.

                        FOR A SEVENTH DEFENSE

43.   The Defendant adopts and re-alleges each and every allegation set forth above as if

      fully repeated herein.



                                        5
2:20-cv-00153-RMG          Date Filed 01/15/20   Entry Number 2        Page 6 of 9




44.   The Defendant alleges that if any injuries and damages were sustained by the

      Plaintiff, and the existence of such alleged injuries and damages is denied, said

      injuries and damages were caused by an intervening, superseding act by third

      parties named or unnamed in this action for which the Defendant is not liable; thus,

      Plaintiff’s claims are barred.

                           FOR AN EIGHTH DEFENSE

45.   The Defendant adopts and re-alleges each and every allegation set forth above as if

      fully repeated herein.

46.   The damages suffered by Plaintiff, if any, were the result of the acts or omissions

      of other parties, named or unnamed in this action, for which the Defendant bears

      no responsibility.

                            FOR A NINTH DEFENSE

47.   The Defendant adopts and re-alleges each and every allegation set forth above as if

      fully repeated herein.

48.   The facts not having been fully developed, the Defendant affirmatively pleads any

      of the following defenses that may become applicable to this action: accord and

      satisfaction, arbitration and award, assumption of the risk, coercion, contract,

      duress, election of remedies, estoppel, failure of consideration, illegality, laches,

      license, mistake, payment, recrimination, release, res judicata, satisfaction, statute

      of frauds, waiver, failure of Plaintiff to mitigate damages or take reasonable steps

      to avoid damages, and any other matter constituting affirmative defense or an

      avoidance.




                                        6
2:20-cv-00153-RMG       Date Filed 01/15/20      Entry Number 2        Page 7 of 9




                          FOR A TENTH DEFENSE

49.   The Defendant adopts and re-alleges each and every allegation set forth above as if

      fully repeated herein.

50.   The Defendant alleges, upon information and belief, that any actions complained

      of in the Amended Complaint were done in an effort to protect Plaintiff, himself,

      or others from physical harm, and therefore, the Defendant pleads self-defense and

      defense of others and/or third parties as a complete bar to these claims.

                      FOR AN ELEVENTH DEFENSE

51.   The Defendant adopts and re-alleges each and every allegation set forth above as if

      fully repeated herein.

52.   The Defendant alleges that on the occasion referred to in the Amended Complaint,

      and through no fault on the part of the Defendant, he was unexpectedly faced with

      a situation of sudden peril and sudden emergency and it was necessary that he act

      in the light of such sudden peril and sudden emergency. The Defendant further

      alleges that his acts and conduct should be considered in light of such sudden

      peril and sudden emergency, and that when they are so considered, the Defendant

      is not liable. The Defendant, therefore, pleads the defense of sudden peril and

      sudden emergency as a complete defense and bar to the claim of the Plaintiff.

                        FOR A TWELFTH DEFENSE

53.   The Defendant adopts and re-alleges each and every allegation set forth above as if

      fully repeated herein.

54.   The Defendant affirmatively pleads intoxication by Plaintiff as an absolute defense

      barring Plaintiff’s claims.



                                        7
      2:20-cv-00153-RMG          Date Filed 01/15/20      Entry Number 2        Page 8 of 9




                                FOR A THIRTEENTH DEFENSE

       55.     The Defendant adopts and re-alleges each and every allegation set forth above as if

               fully repeated herein.

       56.     The Defendant reserves all rights and remedies under S.C. Code Ann. §15-36-10 et

               seq.

                                FOR A FOURTEENTH DEFENSE

       57.     The Defendant adopts and re-alleges each and every allegation set forth above as if

               fully repeated herein.

       58.     The Defendant at all times acted reasonably and in good faith in the exercise of its

               legal rights and at no time breached any duty, acted with any malice or ill-will

               toward the Plaintiff, or recklessly or wantonly, or with a conscious disregard for

               the Plaintiff’s rights, and, thus, the Plaintiff cannot sustain a claim for punitive

               damages. Further, punitive damages as sought by the Plaintiff are not permitted

               under the law of this State under the circumstances, excessive, unconstitutional and

               violate the Due Process Clause of the United States and South Carolina

               Constitutions.

       WHEREFORE, having fully answered the Complaint and Amended Complaint of the

Plaintiff, the Defendant prays that the Court dismiss the Complaint and Amended Complaint and,

further, prays for such other and further relief as the nature of the Defendant’s cause may require.




             [electronic signature page to follow; this space intentionally left blank]



                                                 8
      2:20-cv-00153-RMG          Date Filed 01/15/20   Entry Number 2   Page 9 of 9




                                           s/Mary D. LaFave
                                           Mary D. LaFave, USDC ID #10316
                                           CROWE LAFAVE, LLC
                                           P.O. Box 1149
                                           Columbia, SC 29202
                                           803.726.6756 (office)
                                           803.726.3621 (fax)
                                           mary@crowelafave.com

                                           Attorney for Defendant

This 15th day of January 2020.
Columbia, South Carolina.




                                              9
